INSULATING PROTECTOR AND ELECTRICITY STORAGE MODULE
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-5 are pending, wherein claim 1-4 are amended. Claims 1-5 are being examined on the merits in the current Office action.

Claim Objections
Claim 1 is objected to because of the following:
For consistency, the “a sub cover” recited in claim 1 should read “a sub cover portion” as recited in the specification.
Appropriate correction is required.

Specification
The amendment filed May 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0011]: (the outer surface) “being orthogonal to a surface of the electrode terminal to which the first bus bar and the second bus bar are connected”; and
[0059]: “being orthogonal to a surface of the electrode terminal 12 to which the first bus bar 20A and the second bus bar 20B are connected, as shown in FIG. 17”.
The term “orthogonal” means 90 [Symbol font/0xB0] or a right angle. However, it is well-established that proportions of features in drawing are not evidence of actual proportions. See MPEP 2125 II. The specification as originally filed, including Figs., does not disclose a 90 [Symbol font/0xB0] or right angle.
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment in [0032] indicates the Y direction is a direction to the left, which is the same as a “front-rear” direction that is a direction opposite of the X-direction. The Y direction should be indicated with an arrow, similar to X and Z directions indicated in Fig. 17. 

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a) the main cover portion having 1) a top plate configured to cover the electrode terminal and 2) a front wall that covers the second bus bar; and
b) the main cover portion having a top plate configured to cover both 1) the electrode terminal and 2) a front wall that covers the second bus bar.
For purposes of examination, if a prior art teaches either of the above a) and b), the recitation will be considered as having been taught.
Claims 2-5 are also rejected because of their dependencies on claim 1.
II) Claim 1 recites “a front wall”. However, based on claim languages, it is unclear whose front wall it refers to. Claim 1 and its dependent claims 2-5 are therefore rejected. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
III) Claim 2 recites the limitation "the sub cover portion".  There is insufficient antecedent basis for this limitation in the claim.
IV) Claim 2 recites “the bus bar”. There is insufficient antecedent basis for this limitation in the claim.
V) Claim 3 recites “the sub cover portion”. There is insufficient antecedent basis for this limitation in the claim.
the bus bars".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a front wall covers the second bus bar. However, according to the specification (See, e.g., Fig. 17), the front wall (13) does not cover the second bus bar (20B). One of ordinary skill in the art would not know how a front wall covers the second bus bar, and therefore would not know how to make and use the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “… orthogonal …”, which is not supported by the specification as originally filed. See the Specification objection in relation to “orthogonal”.

Claim Rejections - 35 USC § 102
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 5804770, hereafter Tanaka).
Regarding claim 1, Tanaka teaches (See at least Figures) an insulating protector (5) that is to be attached to an electricity storage module (50s) that has positive and negative electrode terminals (e.g., 51), the insulating protector comprising:
a main cover portion (See 28, right portion of the annotated Fig. 4, below) that is configured to allow a first bus bar (right portion of 2) that is connected to an electrode terminal (51, right portion of Fig. 4), to be led out (See the annotated Fig. 4) via a first path (See the right path of the “two paths” marked in the annotated Fig. 4), and to allow a second bus bar (left portion of 2) that is connected to the electrode terminal (51, right portion of Fig. 4), to be led out (See the annotated Fig. 4) via a second path (See the left path of the “two paths” marked in 
a sub cover (e.g., 7 and 10, Fig. 4) that is pivotable about a hinge portion (37) relative to the main cover portion, and covers the second bus bar (See the annotated Fig. 4), the hinge portion disposed on a distal end of the front wall so as to be spaced apart from the top plate (See the annotated Fig. 4).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


Regarding claim 2, Tanaka teaches the insulating protector according to claim 1, wherein the sub cover portion abuts against the bus bar (See the annotated Fig. 4).
Regarding claim 4, Tanaka teaches the insulating protector according to claim 1, wherein the second path that is different from the first path via which the second bus bar is led 
Regarding claim 5, Tanaka teaches an electricity storage module (assembly of 50s) comprising the insulating protector according to claim 1 and the bus bars (See the rejection of claim 1 and the annotated Fig. 4).

Claim Rejections - 35 USC § 102/103
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka.
Regarding claim 3, Tanaka teaches the insulating protector according to claim 1, and further one of ordinary skill in the art would readily appreciate that the hinge portion (37) is elastically deformable and the elastic force generated by the hinge portion causes the sub-cover portion (10 and 7) biasing a bus bar (2), since the hinge portion is pivotally used to connect the main cover potion (28) to the connection portion (10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZHONGQING WEI/Primary Examiner, Art Unit 1727